Title: To Thomas Jefferson from Daniel Carroll Brent, 21 January 1803
From: Brent, Daniel Carroll
To: Jefferson, Thomas


          
            Sir,
            Washington, January 21st. 1803
          
          I now enclose you the account and copies of the Contract and Bill of particulars respecting the Jail directed at the last Session of Congress, to be built in this City.
          Although every effort was made to complete the Plan adopted for the Sum appropriated, it could not be done:—it was then determined to finish only certain parts of the Building, and to keep the amount for such as should be finished within the appropriation—Messrs. Huddlestone & Nesmith contracted to complete all the Building except the interior of the west wing and the Iron grated Doors which were at first contemplated to be put in, for the Sum of Dollars 7,426. and Mr. George Hadfield, whose Plan was adopted was appointed to superintend the erection of the Building.—An Estimate of the Sum necessary to complete the west wing in the same manner as the east wing, is herewith transmitted which amounts to the Sum of two thousand five hundred & seventy seven Dollars leaving out all the iron grated Doors—if a Kitchen should be built, and one is absolutely necessary, the further Sum of about three hundred Dollars will be wanted—
          The Contractors have completed their Work, except a few articles which will be done.—In the 6th Article of the Contract, it is stipulated that such alterations or additions to the mode of building the Jail as could not be adjusted by the Parties, was to be left to reference—Some alterations were considered as proper and directed by the Superintendent, and one respecting the cell Doors was directed by me. The Contractors claim for extra Work, the Sum of one thousand and ninety eight Dollars:—on this subject however, there is a considerable difference between the Superintendent and them.—They claim for many things as extra work—which he does not admit to be extra. There is also a difference of opinion between them on the amount of the deduction that ought to be made in the Iron work—If he is correct in his opinion, there remains the Sum of Dollars $449. for extra work only to be examined, which will be seen by a reference to his Letter to me a copy of which is sent. The Contractors under the 5th Article of the Contract, claim a right of reference upon those subjects. If all these claims should be established & congress determine to finish the Jail and build the Kitchen, the Sum of Dollars 3,70266/100 in addition to the Sum of Dollars 27234/100 of the Sum appropriated which is in hand, will be requisite.—
          When I appointed Mr. Hadfield the Superintendent, I agreed to give him for his services the Sum of two hundred Dollars, and this is the amount of his claim against me; but he states that he thinks this Sum too small a compensation for his trouble—he has, in drawing Plans, making out Bills of particulars & Estimates and superintending the work, been closely engaged for seven months, and that two Dollars per day for his services cannot be thought unreasonable—and I must do Mr. Hadfield the Justice to say, that I think the Sum of $200 is not a sufficient compensation for his trouble, and I believe he has been very attentive—If it should be thought proper to come up to Mr. Hadfield’s idea, the Sum of $220 more will be wanted on his account.
          with sentiments of the highest respect I am Sir yr. obt sert
          
            Daniel C. Brent
          
        